DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment  filed December 08, 2020. Claims 1-3, 5-10, 12-18 and 19-20 are pending.  , 

Allowable Subject Matter
Claims 1-3, 5-10, 12-18 and 19-20 now renumbered 1-17  are allowed.
The closest prior art of record is Ray et al (Pub No.: 20180096610)  in view of Duan et al (NPL titled: A binocular vision-based UAVs autonomous aerial refueling platform) further in view of Andert  et al (DEPTH IMAGE PROCESSING FOR OBSTACLE AVOIDANCE OF AN AUTONOMOUS VTOL UAV). Ray discloses a computing device for aircraft obstacle detection(autonomous obstacle detection system of a kind of unmanned plane based on binocular vision  – see abstract), comprising: one or more processors (embedded processor – see Summary of the Invention, page 4, [p][004]); memory coupled to the one or more processors (memory – see Summary of the Invention, page 5, [p][008]); and a plurality of programs stored in the memory (note that the computer vision is programed – see Summary of the Invention, page 5, [p][023]) that, when executed by the one or more processors, cause the computing device to 
 	Duan discloses binocular vision system a preset disparity-to-depth mapping matrix (see section 3.1  -  where a marker detection is carried out), to detect whether a 
 	However, the combination of Ray and Duan as a whole does not teach sending the depth value between the binocular camera and the target obstacle to a flight control module of the aircraft, so that the flight control module determines, according to the depth value between the binocular camera and the target obstacle, whether the flight direction of the aircraft is blocked by an obstacle.
 	Andert discloses a stereo-based obstacle avoidance including sending the depth value between the binocular camera and the target obstacle to a flight control module of the aircraft, so that the flight control module determines, according to the depth value between the binocular camera and the target obstacle, whether the flight direction of the aircraft is blocked by an obstacle (see section 4.1). Although all the limitations are discloses the Examiner finds no reason to combine the references. The current method  improves an image processing speed and satisfy a real-time calculation requirement of the aircraft, the image selection window may be determined according to the aircraft body size image formed by the aircraft in the binocular camera. An obstacle outside a flight track does not affect flight of the aircraft, and real-time detection only on an obstacle directly in front of a flight direction of the aircraft needs to be ensured. Therefore,  the image selection window may be determined in advance according to the aircraft body size of the aircraft. The image selection window is used to tailor the first image and the second image and select the first sub-image and the second sub-image corresponding to the image selection window. The first sub-image is image content that is in the first image and that has the same size as that of the image selection window, and the second sub-image is image content that is in the second image and that has the same size as that of the image selection window. The size of the image selection window only needs to be greater than the actual size of the aircraft, to ensure that the aircraft does not encounter an obstacle when no obstacle is detected. Furthermore, only a disparity within the image selection window needs to be calculated, and a disparity outside the image selection window does not need to be calculated, to greatly reduce overheads of image processing resources. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nirav Patel can be reached on (571) 270-5812.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        January 8, 2021